Case: 15-11024      Document: 00513556844         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11024
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN MANUEL RUIZ-DEL VALLE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-37-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Manuel Ruiz-Del Valle
raises an argument that is foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 228, 235 (1998), which held that convictions used to enhance a
sentence under 8 U.S.C. § 1326(b)(2) need not be set forth in the indictment.
Accordingly, the motion for summary affirmance is GRANTED, the alternative




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11024   Document: 00513556844     Page: 2   Date Filed: 06/21/2016


                                No. 15-11024

motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2